DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 12-14, 19-21, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Navali et al (US 20200014988 A1) in view of Morten et al (US 20160050468 A1).
Regarding claim 1, Navali et al discloses a method (figs. 1-2: a  method for distributing watermarked media contents assets; paragraph 0006) comprising: based on a request for content (a client 760 sends a request 772 for segment variant to an origin server; the request URL may be parameterized with the base URL, DRM parameters including a device profile, DRM profile (encryption scheme, KIDs) and segment name ; paragraph 0067) comprising a plurality of content segments (each composite segment includes a segment portion or portion of the main track and a corresponding portion of the at least one variant track which may comprise a plurality of sample variant tracks, where each having a corresponding watermarking payload; paragraph 0005-0006), determining (the client device includes a variant extractor module; paragraph 0008, 0048) an identifying sequence (wmIDs corresponding to a unique sequence of the segment variants authorized for the playback session ; identifying or otherwise signaling the encryption scheme; paragraph 0040, 0048) that indicates at least one variant of a plurality of variants (the first and second watermarking payloads are identified by respective watermarking identifiers; paragraph 0006, 0008), wherein each variant of the plurality of variants is associated with at least one encoding parameter (provide source media content corresponding to one or more channels to appropriate encoders, which encode /compress the media data into high quality bitrate streams; DRM parameters; in addition, encode/transcode block 1004 is operative for generating multi-bitrate TS elementary streams ; paragraph 0067-0068, 0074), and wherein the at least one content segment is encoded based on the at least one encoding parameter (identified by a KID parameter; encoders /transcoders, encryption systems and schemes, segmentation mechanisms, media asset packaging/containerization, composite segment generation; paragraph 0040, 0050) associated with the at least one variant (a segment variant request having appropriate parameterization is generated to an origin server having a plurality of composite segments for the media content asset, each composite segment including a segment/portion of a main track and a corresponding portion; paragraph 0010, 0042), and sending (a client 760 sends a request 772 for segment variant to an origin server or EMR node 764; transmitting a composite segment corresponding to the particular watermarked segment variant to the client device authorized to be extracted for playback by a media player/application of the client device; paragraph 0008, 0040, 0067), based on the identifying sequence (obtaining a unique sequence of WM identifiers, authentication data (session authentication data in one implementation)), a manifest file (accessing a watermarked media content asset; and receiving a custom manifest including a unique sequence of watermarked segment variants for the session for the media content asset; paragraph 0010-0011) configured to facilitate access to the content (facilitate delivery of the watermarked segments to a client device based on specific watermarking signatures (wmIDs corresponding to a unique sequence of the segment variants authorized for the playback session)), wherein the manifest file indicates (a custom manifest is generated including a unique  sequence  of WM IDs relating to the particular watermarked segment variants of the media content asset, which custom manifest is provided to the client device; in addition, a custom manifest may provide a unique combination or sequence of watermarking IDs for the entire presentation of a requested media content asset (N segments); paragraph 0048), based on the at least one content segment (a segment variant request having appropriate parameterization is generated to an origin server having a plurality of composite segments for the media content asset, each composite segment including a segment/portion of a main track and a corresponding portion; paragraph 0008, 0042), the at least one variant (the segment request may include suitable parameterization based on KID/key information, URLs, watermarking payload identifier (wmID), segment name; furthermore, a segment variant request is received from the client device to access a particular watermarked segment variant, which includes the WM identifier data, media location data ; identifying sequence can include generating a manifest based on the identifying sequence ; paragraph 0048-0049, 0050).
However, Navali et al does not specifically disclose the features of determining at least one content segment of the plurality of contents segments.
On the other hand, Morten et al, from the same field of endeavor, shows in figure 6, a module that receives a first segment of the media content, and a second segment of the media content. This device uses an index file, wherein the index file comprises a first index associated with the first segment and a second index associated with the second segment (paragraph 0058-0059; paragraph 0051-0052). Additionally, a watermark may be embedded in the media content to identify the authorized recipient of the media content. The watermark may be visible or audible or may be hidden within the media content. The identification may be unique enough to trace the piece of content to a specific user device or a specific storage medium on which the content was originally distributed by the content owner (paragraph 0015, 0022). Furthermore, the symbols or the images may be used to (possibly uniquely) identify the particular source of the marked media content. The images that are used as subliminal messages may be imperceptibly displayed when the media content is displayed (paragraph 0036-0037). Note that the original media content 302 may first be decrypted. A subliminal message may be generated based on a priori algorithm or control messages received from the content network. The subliminal message may be inserted into the media content (paragraph 0038). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Morten to the communication system of Navali in order to provide a method for redistributing media content for the purpose of making a forensic watermark determination.
	Regarding claim 6, Navali et al as modified discloses a method (figs. 1-2: a  method for distributing watermarked media contents assets; paragraph 0006), further comprising at least one of: receiving, from a user device (a client 760 sends a request 772 for segment variant to an origin server; the request URL may be parameterized with the base URL, DRM parameters including a device profile, DRM profile (encryption scheme, KIDs) and segment name ; paragraph 0067), the request, wherein the identifying sequence (obtaining a unique sequence of WM identifiers, authentication data (session authentication data in one implementation)), identifies the user device; or receiving, from a content source, the plurality of content segments (the first and second watermarking payloads are identified by respective watermarking identifiers; paragraph 0006, 0008), wherein the identifying sequence identifies the content source (wmIDs corresponding to a unique sequence of the segment variants authorized for the playback session ; identifying or otherwise signaling the encryption scheme; paragraph 0040, 0048).
	Regarding claim 7, Navali et al as modified discloses a method (figs. 1-2: a  method for distributing watermarked media contents assets; paragraph 0006), wherein sending the manifest file comprises: sending (a client 760 sends a request 772 for segment variant to an origin server or EMR node 764; transmitting a composite segment corresponding to the particular watermarked segment variant to the client device authorized to be extracted for playback by a media player/application of the client device; paragraph 0008, 0040, 0067), to a user device via a communication session, the manifest file (accessing a watermarked media content asset; and receiving a custom manifest including a unique sequence of watermarked segment variants for the session for the media content asset; paragraph 0010-0011), wherein the identifying sequence (obtaining a unique sequence of WM identifiers, authentication data (session authentication data in one implementation)) identifies at least one of the user device or the communication session (a custom manifest is generated including a unique  sequence  of WM IDs relating to the particular watermarked segment variants of the media content asset, which custom manifest is provided to the client device; in addition, a custom manifest may provide a unique combination or sequence of watermarking IDs for the entire presentation of a requested media content asset (N segments); paragraph 0048).
	 Regarding claim 8, Navali et al discloses a method (figs. 1-2: a  method for distributing watermarked media contents assets; paragraph 0006) comprising: determining (the client device includes a variant extractor module; paragraph 0008, 0048) for content comprising a plurality of content segments (a client 760 sends a request 772 for segment variant to an origin server; the request URL may be parameterized with the base URL, DRM parameters including a device profile, DRM profile (encryption scheme, KIDs) and segment name ; paragraph 0067), at least one variant of a plurality of variants associated with the plurality of content segments (each composite segment includes a segment portion or portion of the main track and a corresponding portion of the at least one variant track which may comprise a plurality of sample variant tracks, where each having a corresponding watermarking payload; paragraph 0005-0006), wherein each variant of the plurality of variants is associated with at least one encoding parameter (provide source media content corresponding to one or more channels to appropriate encoders, which encode /compress the media data into high quality bitrate streams; DRM parameters; in addition, encode/transcode block 1004 is operative for generating multi-bitrate TS elementary streams ; paragraph 0067-0068, 0074); determining, an identifying sequence that indicates the at least one variant (wmIDs corresponding to a unique sequence of the segment variants authorized for the playback session ; identifying or otherwise signaling the encryption scheme; paragraph 0040, 0048) ; encoding, based on the identifying sequence (obtaining a unique sequence of WM identifiers, authentication data (session authentication data in one implementation)) and the at least one encoding parameter (provide source media content corresponding to one or more channels to appropriate encoders, which encode /compress the media data into high quality bitrate streams; DRM parameters; in addition, encode/transcode block 1004 is operative for generating multi-bitrate TS elementary streams ; paragraph 0067-0068, 0074) associated with the at least one variant (a segment variant request having appropriate parameterization is generated to an origin server having a plurality of composite segments for the media content asset, each composite segment including a segment/portion of a main track and a corresponding portion; paragraph 0010, 0042), the at least one content segment; and sending (a client 760 sends a request 772 for segment variant to an origin server or EMR node 764; transmitting a composite segment corresponding to the particular watermarked segment variant to the client device authorized to be extracted for playback by a media player/application of the client device; paragraph 0008, 0040, 0067) the at least one content segment (the segment request may include suitable parameterization based on KID/key information, URLs, watermarking payload identifier (wmID), segment name; furthermore, a segment variant request is received from the client device to access a particular watermarked segment variant, which includes the WM identifier data, media location data ; identifying sequence can include generating a manifest based on the identifying sequence ; paragraph 0048-0049, 0050).
However, Navali et al does not specifically disclose the features of determining at least one content segment of the plurality of contents segments.
On the other hand, Morten et al, from the same field of endeavor, shows in figure 6, a module that receives a first segment of the media content, and a second segment of the media content. This device uses an index file, wherein the index file comprises a first index associated with the first segment and a second index associated with the second segment (paragraph 0058-0059; paragraph 0051-0052). Additionally, a watermark may be embedded in the media content to identify the authorized recipient of the media content. The watermark may be visible or audible or may be hidden within the media content. The identification may be unique enough to trace the piece of content to a specific user device or a specific storage medium on which the content was originally distributed by the content owner (paragraph 0015, 0022). Furthermore, the symbols or the images may be used to (possibly uniquely) identify the particular source of the marked media content. The images that are used as subliminal messages may be imperceptibly displayed when the media content is displayed (paragraph 0036-0037). Note that the original media content 302 may first be decrypted. A subliminal message may be generated based on a priori algorithm or control messages received from the content network. The subliminal message may be inserted into the media content (paragraph 0038). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Morten to the communication system of Navali in order to provide a method for redistributing media content for the purpose of making a forensic watermark determination.
	Regarding claim 12, Navali et al as modified discloses a method (figs. 1-2: a method for distributing watermarked media contents assets; paragraph 0006), wherein sending the at least one content segment comprises: sending, to a computing device, the at least one content segment; and determining, by the computing device, a manifest file (accessing a watermarked media content asset; and receiving a custom manifest including a unique sequence of watermarked segment variants for the session for the media content asset; paragraph 0010-0011) configured to facilitate access to the at least one content segment, wherein the manifest file indicates (a custom manifest is generated including a unique  sequence  of WM IDs relating to the particular watermarked segment variants of the media content asset, which custom manifest is provided to the client device; in addition, a custom manifest may provide a unique combination or sequence of watermarking IDs for the entire presentation of a requested media content asset (N segments); paragraph 0048), based on the at least one content segment, the at least one variant (the segment request may include suitable parameterization based on KID/key information, URLs, watermarking payload identifier (wmID), segment name; furthermore, a segment variant request is received from the client device to access a particular watermarked segment variant, which includes the WM identifier data, media location data ; identifying sequence can include generating a manifest based on the identifying sequence ; paragraph 0048-0049, 0050).
	Regarding claim 13, Navali et al as modified discloses a method (figs. 1-2: a method for distributing watermarked media contents assets; paragraph 0006), further comprising at least one of: receiving, from a user device (a client 760 sends a request 772 for segment variant to an origin server; the request URL may be parameterized with the base URL, DRM parameters including a device profile, DRM profile (encryption scheme, KIDs) and segment name ; paragraph 0067), a request for the content, wherein the identifying sequence (obtaining a unique sequence of WM identifiers, authentication data (session authentication data in one implementation)) identifies at least one of: the user device or a user associated with the user device; or receiving, from a content source, the plurality of content segments (the first and second watermarking payloads are identified by respective watermarking identifiers; paragraph 0006, 0008), wherein the identifying sequence identifies the content source (wmIDs corresponding to a unique sequence of the segment variants authorized for the playback session ; identifying or otherwise signaling the encryption scheme; paragraph 0040, 0048).   
	Regarding claim 14, Navali et al discloses an apparatus (figs. 1-2: an apparatus for distributing watermarked media contents assets; paragraph 0006) comprising: at least one processor; and memory storing processor executable instructions that, when executed by the at least one processor, cause the apparatus to: based on a request for content comprising a plurality of content segments (a client 760 sends a request 772 for segment variant to an origin server; the request URL may be parameterized with the base URL, DRM parameters including a device profile, DRM profile (encryption scheme, KIDs) and segment name ; paragraph 0067), determine (the client device includes a variant extractor module; paragraph 0008, 0048) for at least one content segment of the plurality of content segments, an identifying sequence (wmIDs corresponding to a unique sequence of the segment variants authorized for the playback session ; identifying or otherwise signaling the encryption scheme; paragraph 0040, 0048) that indicates at least one variant of a plurality of variants (each composite segment includes a segment portion or portion of the main track and a corresponding portion of the at least one variant track which may comprise a plurality of sample variant tracks, where each having a corresponding watermarking payload; paragraph 0005-0006), wherein each variant of the plurality of variants (the first and second watermarking payloads are identified by respective watermarking identifiers; paragraph 0006, 0008) is associated with at least one encoding parameter (provide source media content corresponding to one or more channels to appropriate encoders, which encode /compress the media data into high quality bitrate streams; DRM parameters; in addition, encode/transcode block 1004 is operative for generating multi-bitrate TS elementary streams ; paragraph 0067-0068, 0074), and wherein the at least one content segment is encoded based on the at least one encoding parameter (identified by a KID parameter; encoders /transcoders, encryption systems and schemes, segmentation mechanisms, media asset packaging/containerization, composite segment generation; paragraph 0040, 0050) associated with the at least one variant (a segment variant request having appropriate parameterization is generated to an origin server having a plurality of composite segments for the media content asset, each composite segment including a segment/portion of a main track and a corresponding portion; paragraph 0010, 0042); and send (a client 760 sends a request 772 for segment variant to an origin server or EMR node 764; transmitting a composite segment corresponding to the particular watermarked segment variant to the client device authorized to be extracted for playback by a media player/application of the client device; paragraph 0008, 0040, 0067), based on the identifying sequence (obtaining a unique sequence of WM identifiers, authentication data (session authentication data in one implementation)), a manifest file (accessing a watermarked media content asset; and receiving a custom manifest including a unique sequence of watermarked segment variants for the session for the media content asset; paragraph 0010-0011) configured to facilitate access to the content (facilitate delivery of the watermarked segments to a client device based on specific watermarking signatures (wmIDs corresponding to a unique sequence of the segment variants authorized for the playback session)), wherein the manifest file indicates (a custom manifest is generated including a unique  sequence  of WM IDs relating to the particular watermarked segment variants of the media content asset, which custom manifest is provided to the client device; in addition, a custom manifest may provide a unique combination or sequence of watermarking IDs for the entire presentation of a requested media content asset (N segments); paragraph 0048), based on the at least one content segment (a segment variant request having appropriate parameterization is generated to an origin server having a plurality of composite segments for the media content asset, each composite segment including a segment/portion of a main track and a corresponding portion; paragraph 0008, 0042), the at least one variant (the segment request may include suitable parameterization based on KID/key information, URLs, watermarking payload identifier (wmID), segment name; furthermore, a segment variant request is received from the client device to access a particular watermarked segment variant, which includes the WM identifier data, media location data ; identifying sequence can include generating a manifest based on the identifying sequence ; paragraph 0048-0049, 0050).
However, Navali et al does not specifically disclose the features of determining at least one content segment of the plurality of contents segments.
On the other hand, Morten et al, from the same field of endeavor, shows in figure 6, a module that receives a first segment of the media content, and a second segment of the media content. This device uses an index file, wherein the index file comprises a first index associated with the first segment and a second index associated with the second segment (paragraph 0058-0059; paragraph 0051-0052). Additionally, a watermark may be embedded in the media content to identify the authorized recipient of the media content. The watermark may be visible or audible or may be hidden within the media content. The identification may be unique enough to trace the piece of content to a specific user device or a specific storage medium on which the content was originally distributed by the content owner (paragraph 0015, 0022). Furthermore, the symbols or the images may be used to (possibly uniquely) identify the particular source of the marked media content. The images that are used as subliminal messages may be imperceptibly displayed when the media content is displayed (paragraph 0036-0037). Note that the original media content 302 may first be decrypted. A subliminal message may be generated based on a priori algorithm or control messages received from the content network. The subliminal message may be inserted into the media content (paragraph 0038). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Morten to the communication system of Navali in order to provide a method for redistributing media content for the purpose of making a forensic watermark determination.
	Regarding claim 19, Navali et al as modified discloses an apparatus (figs. 1-2: an apparatus for distributing watermarked media contents assets; paragraph 0006), wherein the processor executable instructions further cause the apparatus to at least one of: receive, from a user device (a client 760 sends a request 772 for segment variant to an origin server; the request URL may be parameterized with the base URL, DRM parameters including a device profile, DRM profile (encryption scheme, KIDs) and segment name ; paragraph 0067), the request , wherein the identifying sequence (obtaining a unique sequence of WM identifiers, authentication data (session authentication data in one implementation)) identifies the user device; or receive, from a content source, the plurality of content segments (each composite segment includes a segment portion or portion of the main track and a corresponding portion of the at least one variant track which may comprise a plurality of sample variant tracks, where each having a corresponding watermarking payload; paragraph 0005-0006), wherein the identifying sequence identifies the content source (wmIDs corresponding to a unique sequence of the segment variants authorized for the playback session ; identifying or otherwise signaling the encryption scheme; paragraph 0040, 0048).
	Regarding claim 20, Navali et al as modified discloses an apparatus (figs. 1-2: an apparatus for distributing watermarked media contents assets; paragraph 0006), wherein the processor executable instructions that cause the apparatus to send the manifest file (accessing a watermarked media content asset; and receiving a custom manifest including a unique sequence of watermarked segment variants for the session for the media content asset; paragraph 0010-0011) further cause the apparatus to: send (a client 760 sends a request 772 for segment variant to an origin server or EMR node 764; transmitting a composite segment corresponding to the particular watermarked segment variant to the client device authorized to be extracted for playback by a media player/application of the client device; paragraph 0008, 0040, 0067), to a user device via a communication session, the manifest file, wherein the identifying sequence (obtaining a unique sequence of WM identifiers, authentication data (session authentication data in one implementation)) identifies at least one of the user device or the communication session (a custom manifest is generated including a unique  sequence  of WM IDs relating to the particular watermarked segment variants of the media content asset, which custom manifest is provided to the client device; in addition, a custom manifest may provide a unique combination or sequence of watermarking IDs for the entire presentation of a requested media content asset (N segments); paragraph 0048). 
	Regarding claim 21, Navali et al discloses an apparatus (figs. 1-2: an apparatus for distributing watermarked media contents assets; paragraph 0006) comprising: at least one processor; and memory storing processor executable instructions that, when executed by the at least one processor, cause the apparatus to: determine (the client device includes a variant extractor module; paragraph 0008, 0048), for content comprising a plurality of content segments (a client 760 sends a request 772 for segment variant to an origin server; the request URL may be parameterized with the base URL, DRM parameters including a device profile, DRM profile (encryption scheme, KIDs) and segment name ; paragraph 0067), at least one variant of a plurality of variants associated with the plurality of content segments (each composite segment includes a segment portion or portion of the main track and a corresponding portion of the at least one variant track which may comprise a plurality of sample variant tracks, where each having a corresponding watermarking payload; paragraph 0005-0006), wherein each variant of the plurality of variants is associated with at least one encoding parameter (provide source media content corresponding to one or more channels to appropriate encoders, which encode /compress the media data into high quality bitrate streams; DRM parameters; in addition, encode/transcode block 1004 is operative for generating multi-bitrate TS elementary streams ; paragraph 0067-0068, 0074); determine (the client device includes a variant extractor module; paragraph 0008, 0048) an identifying sequence (wmIDs corresponding to a unique sequence of the segment variants authorized for the playback session ; identifying or otherwise signaling the encryption scheme; paragraph 0040, 0048) that indicates the at least one variant (a segment variant request having appropriate parameterization is generated to an origin server having a plurality of composite segments for the media content asset, each composite segment including a segment/portion of a main track and a corresponding portion; paragraph 0010, 0042); encode, based on the identifying sequence (obtaining a unique sequence of WM identifiers, authentication data (session authentication data in one implementation)) and the at least one encoding parameter associated with the at least one variant, the at least one content segment; and send (a client 760 sends a request 772 for segment variant to an origin server or EMR node 764; transmitting a composite segment corresponding to the particular watermarked segment variant to the client device authorized to be extracted for playback by a media player/application of the client device; paragraph 0008, 0040, 0067) the at least one content segment (the segment request may include suitable parameterization based on KID/key information, URLs, watermarking payload identifier (wmID), segment name; furthermore, a segment variant request is received from the client device to access a particular watermarked segment variant, which includes the WM identifier data, media location data ; identifying sequence can include generating a manifest based on the identifying sequence ; paragraph 0048-0049, 0050).
However, Navali et al does not specifically disclose the features of determining at least one content segment of the plurality of contents segments.
On the other hand, Morten et al, from the same field of endeavor, shows in figure 6, a module that receives a first segment of the media content, and a second segment of the media content. This device uses an index file, wherein the index file comprises a first index associated with the first segment and a second index associated with the second segment (paragraph 0058-0059; paragraph 0051-0052). Additionally, a watermark may be embedded in the media content to identify the authorized recipient of the media content. The watermark may be visible or audible or may be hidden within the media content. The identification may be unique enough to trace the piece of content to a specific user device or a specific storage medium on which the content was originally distributed by the content owner (paragraph 0015, 0022). Furthermore, the symbols or the images may be used to (possibly uniquely) identify the particular source of the marked media content. The images that are used as subliminal messages may be imperceptibly displayed when the media content is displayed (paragraph 0036-0037). Note that the original media content 302 may first be decrypted. A subliminal message may be generated based on a priori algorithm or control messages received from the content network. The subliminal message may be inserted into the media content (paragraph 0038). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Morten to the communication system of Navali in order to provide a method for redistributing media content for the purpose of making a forensic watermark determination.  
	Regarding claim 25, Navali et al as modified discloses an apparatus (figs. 1-2: an apparatus for distributing watermarked media contents assets; paragraph 0006), wherein the processor executable instructions that cause the apparatus to send the at least one content segment further cause the apparatus to: send (a client 760 sends a request 772 for segment variant to an origin server or EMR node 764; transmitting a composite segment corresponding to the particular watermarked segment variant to the client device authorized to be extracted for playback by a media player/application of the client device; paragraph 0008, 0040, 0067), to a computing device, the at least one content segment, wherein the computing device determines a manifest file configured to facilitate access to the at least one content segment (a segment variant request having appropriate parameterization is generated to an origin server having a plurality of composite segments for the media content asset, each composite segment including a segment/portion of a main track and a corresponding portion; paragraph 0008, 0042), wherein the manifest file indicates (a custom manifest is generated including a unique  sequence  of WM IDs relating to the particular watermarked segment variants of the media content asset, which custom manifest is provided to the client device; in addition, a custom manifest may provide a unique combination or sequence of watermarking IDs for the entire presentation of a requested media content asset (N segments); paragraph 0048), based on the at least one content segment, the at least one variant (the segment request may include suitable parameterization based on KID/key information, URLs, watermarking payload identifier (wmID), segment name; furthermore, a segment variant request is received from the client device to access a particular watermarked segment variant, which includes the WM identifier data, media location data ; identifying sequence can include generating a manifest based on the identifying sequence ; paragraph 0048-0049, 0050).
	Regarding claim 26, Navali et al as modified discloses an apparatus (figs. 1-2: an apparatus for distributing watermarked media contents assets; paragraph 0006), wherein the processor executable instructions further cause the apparatus to at least one of: receive, from a user device (a client 760 sends a request 772 for segment variant to an origin server; the request URL may be parameterized with the base URL, DRM parameters including a device profile, DRM profile (encryption scheme, KIDs) and segment name ; paragraph 0067), a request for the content, wherein the identifying sequence (obtaining a unique sequence of WM identifiers, authentication data (session authentication data in one implementation)) identifies at least one of: the user device or a user associated with the user device; or receive, from a content source, the plurality of content segments (each composite segment includes a segment portion or portion of the main track and a corresponding portion of the at least one variant track which may comprise a plurality of sample variant tracks, where each having a corresponding watermarking payload; paragraph 0005-0006), wherein the identifying sequence identifies the content source (wmIDs corresponding to a unique sequence of the segment variants authorized for the playback session ; identifying or otherwise signaling the encryption scheme; paragraph 0040, 0048). 
Claims 5, 18, 9, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Navali et al (US 20200014988 A1) in view of Morten et al (US 20160050468 A1) as applied to claims 1, 8, 14, 21 above, and further in view of Celik et al (US 20100046606 A1).
Regarding claims  5, 9, 18, 22, Navadi and Morten disclose everything claimed as explained above except the features of encoding parameter associated with the at least one variant comprises at least one quantization parameter, and wherein encoding the at least one unmarked frame comprises: encoding, based on the at least one quantization parameter, the at least one unmarked frame.
However, Celik et al discloses the features of encoding (encoding the video signal using at least one encoding parameter that is time-varied according to a watermarking pattern; abstract, paragraph 0014) parameter associated with the at least one variant (a sequence of different parameter values may be used in the encoding of a video sequence; the varying of the value of the selected parameter may also be regarded as modulating the parameter value based on the watermarking pattern ; paragraph 0012, 0015) comprises at least one quantization parameter (the parameter may be a quantization factor corresponding to a particular coefficient of an encoding transform; the parameter may be an element of a quantization matrix corresponding to a particular coefficient in a block DCT transform; the quantization factor may correspond to a particular sub-band in a wavelet transform; paragraph 0012-0013), and wherein encoding (the selected parameter is the bit-rate used to encode the video signal; paragraph 0013, 0035-0036) the at least one unmarked frame (video signals comprising a sequence of frames, varying the selected parameter ; in addition, the video signal is a baseband signal comprising frames of pixel data, and encoding the video signal to a level comprising DCT blocks, each DCT block corresponding to a block of pixels; paragraph 0012, 0057-0058) comprises: encoding, based on the at least one quantization parameter (a quantization factor used to encode the video signal; the quantization factor may correspond to a particular coefficient of a transform used to encode the video signal;  the video signal comprises a plurality of DCT coefficients ;quantizing the DCT coefficients using a quantization matrix comprising a plurality of quantization factors; and modifying a magnitude of at least one selected quantization factor ; paragraph 0014, 0064), the at least one unmarked frame (leaving the frames between the headers unchanged; the video signal is in an encoded format comprising a sequence of frames and sequence headers, each sequence header comprising a quantization matrix comprising a plurality of quantization factors; paragraph 0041, 0065-0066). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Celik to the modified system of Morten and Navali in order to provide a method for watermarking video signals and detecting the watermarks in video signals.
Claims 2, 3, 4, 15, 16, 17, 10, 11, 23, 24, are rejected under 35 U.S.C. 103 as being unpatentable over Navali et al (US 20200014988 A1) in view of Morten et al (US 20160050468 A1) as applied to claims 1, 8, 14, 21 above, and further in view of Kim et al (US 20190279330 A1).
Regarding claims 2-4, 10- 11, 15-17,  23- 24, Navali and Morten disclose everything claimed as explained above except the features of a variation of a motion vector associated with the at least one marked frame, a variation of a color composition associated with the at least one marked frame, or a variation of an audio composition associated with the at least one marked frame, wherein the at least one encoding parameter associated with the at least one variant comprises at least one motion vector associated with at least one macroblock of the at least one unmarked frame, and wherein encoding the at least one unmarked frame comprises: encoding, based on the at least one motion vector, the at least one macroblock of the at least one unmarked frame.  
However, Kim et al discloses the features of a variation of a motion vector (a motion vector is encoded as if there are no other tiles in the same frame to maintain independence of tiles; however, an  inter-vector is allowed to use the whole region of other frame ; paragraph 0057) associated with the at least one marked frame (a plurality of video frame are input to the watermark; paragraph 0012-0013), a variation of a color composition associated with the at least one marked frame, or a variation of an audio composition associated with the at least one marked frame (inputting a video frame, generating at least two tiles by spatially dividing the video frame,  and embedding watermark information to each of the at least two tiles ; paragraph 0004-0005), wherein the at least one encoding parameter (use a mode determining module in units of tiles to speed up efficient encoding and process tiles in parallel by allocating threads to cores; paragraph 0035, 0050) associated with the at least one variant comprises at least one motion vector associated with at least one macroblock of the at least one unmarked frame (predicts pixels of a current block within a current picture for which encoding is being performed by using the pixels of restored blocks from encoding and decoding in a previous frame, generates a predicted block; paragraph 0037), and wherein encoding the at least one unmarked frame comprises: encoding (encoding or decoding a video frame or for inter- or intra-prediction for encoding or decoding, and microprocessor for executing programs and performing calculations and control; paragraph 0035, 0037), based on the at least one motion vector (motion vector is encoded; determine the size of watermark information to be inserted into each tile on the basis of the amount of information of an input video frame ; paragraph 0037, 0060), the at least one macroblock (a video may be constructed by a series of pictures or frame, where each frame may be divided into predetermined regions such as units or blocks; paragraph 0037, 0045-0046) of the at least one unmarked frame (decoding the pre-encoding video stream, extracting a portion having a reference relationship with other tile groups from the decoded video stream, removing a reference relationship of the extracted portion;  paragraph 0010, 0070). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Kim to the modified system of Celik Morten and Navali in order to provide a method for efficiently embedding a watermark into a video stream for performing encoding and generating a predetermined number of tiles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641